448 F.2d 698
In the Matter of Lt. James M. SKELLY, U.S.N., Petitioner-Appellant,v.Hon. Melvin LAIRD, Secretary of Defense, et al.,Respondents-Appellees.
No. 26446.
United States Court of Appeals,Ninth Circuit.
June 10, 1971.

Charles R. Khoury, Jr.  (argued), San Diego, Cal., for petitioner-appellant.
Gary Hagman (argued), Dept. of Justice, Harry D. Steward, U. S. Atty., San Diego, Cal., for respondents-appellees.
Before KOELSCH, WRIGHT and KILKENNY, Circuit Judges.

ORDER

1
The appeal herein, having become moot by reason of the discharge of the appellant from the naval service without other military obligation, it is therefore


2
Ordered that the appeal be dismissed and the opinion herein filed on April 29, 1971, be withdrawn.